Exhibit 10.1

Executed Version

 

REPURCHASE FACILITATION AGREEMENT

This repurchase facilitation agreement (the “Agreement”) is made this 29th day
of September, 2016 and is by and between Seaport Global Securities LLC, a
Delaware limited liability company (“Seaport Global”) and Lonestar Resources US
Inc., a Delaware corporation (“Lonestar”), by and on behalf of itself and
certain of its subsidiaries (collectively referred to as the “Company”).  Each
of Seaport Global and Lonestar is sometimes hereinafter referred to as a “Party”
and collectively as the “Parties.”

Whereas, Lonestar Resources Americas Inc., a Delaware corporation and wholly
owned subsidiary of Lonestar, has currently outstanding its 8.750% Senior Notes
due 2019 (the “Notes”), some or all of which may be available for repurchase by
Lonestar at prices below the price at which the Notes were originally issued
(the “Discounted Notes”);

Whereas, the Company desires, from time to time, to repurchase some or all of
the Discounted Notes as they become available for repurchase and Seaport Global
proposes to provide financing for all or a portion of the purchase price thereof
(“Gap Financing”), upon the terms and subject to the conditions set forth
herein;

Whereas, the Company proposes that all or a portion of the consideration for any
Gap Financing may take the form of private placements to Seaport Global of up to
460,000 shares (the “Share Cap”) of unregistered common equity securities of
Lonestar (the “Restricted Stock”); and

Whereas, in order to effect such private placements, the Board of Directors of
Lonestar has approved the transactions contemplated hereby and Lonestar will
receive written consent from EF Realisation Company Limited (the sole owner of
EFR Holding Guernsey Limited and EFR Holding Guernsey Limited, Lonestar’s
majority stockholder (the “Stockholder Consent”), to issue sufficient shares of
Restricted Stock as contemplated hereby and, in connection therewith, will file
all requisite information statements (the “Information Statements”) with the
United States Securities and Exchange Commission (the “SEC”) describing such
written consent and the amount of Restricted Stock approved thereby (any
requisite waiting period with respect to the Information Statements under the
rules promulgated under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) before effecting the actions approved by the Stockholder Consent
is referred to herein as a “Waiting Period”).

THEREFORE, intending to be legally bound, and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the Parties to this Agreement, Seaport Global and Lonestar agree as follows:

 

1.

Discounted Notes. From time to time, Seaport Global may identify an opportunity
for Lonestar to purchase Discounted Notes.  Upon becoming aware of such
opportunity, Lonestar will advise

 

--------------------------------------------------------------------------------

 

 

Seaport Global if it desires to purchase such Discounted Notes with the use of
Gap Financing and, if so, the amount of Gap Financing that it will require from
Seaport Global in order to do so.  Seaport Global will then advise Lonestar of
whether or not it is willing to provide the necessary amount of Gap Financing. 

 

 

2.

Discounted Note Acquisition. In all cases where Seaport Global identifies
opportunities for Lonestar to purchase Discounted Notes where either (i)
Discounted Notes are to be acquired using Gap Financing (“Seaport Global
Assisted Purchases” or “SGAP”),  or (ii) Discounted Notes are identified as
being available for repurchase by the Seaport Global debt trading desk (of which
Discounted Notes Lonestar is not otherwise aware are available for repurchase)
and no Gap Financing is required, Lonestar agrees that such SGAP and such other
repurchase opportunities will be accomplished with the assistance of Seaport
Global’s debt trading desk at such times and at such acquisition prices as are
agreed upon by the Parties.  In connection with each SGAP or other purchase of
Discounted Notes accomplished with the assistance of Seaport Global, Seaport
Global shall be paid an acquisition fee by Lonestar with respect to that
repurchase in the amount of (a) six and one-quarter of one percent (6.25%) of
the difference between the original par value of the Discounted Notes that are
acquired and the purchase price actually paid for those Discounted Notes by
Lonestar (the “Discount”) in all  transactions in which any Gap Financing is
employed, and (b) three and one-eighth of one percent (3.125%) of the amount of
the  Discount with respect to any acquisition of Discounted Notes pursuant to
clause (ii) of the first sentence of this Section 2.

 

 

3.

Gap Financing. The agreed amount of any Gap Financing in connection with any
SGAP will be advanced in cash by Seaport Global at the time of the repurchase of
Discounted Notes against delivery, upon the later of (a) thirty (30) calendar
days after the date of such advance or (b) the completion of the applicable
Waiting Period (subject to applicable transfer agent procedures and customary
settlement periods), by Lonestar to Seaport Global of a number of shares
of  Restricted Stock determined by dividing the dollar amount of such Gap
Financing by an amount equal to 90% of the closing price of Lonestar’s common
stock (Symbol: LONE) (i) with respect to any Gap Financing prior to the
completion of the applicable Waiting Period, on the most recently completed
trading date prior to the date hereof and (ii) with respect to any Gap Financing
subsequent to the completion of the applicable Waiting Period,  on the most
recently completed trading date prior to the date that the shares of Restricted
Stock in respect thereof are delivered to Seaport Global (such closing price
being referred to herein as the “Applicable Acquisition Price” with respect to
the shares of Restricted Stock issued in respect of any Gap Financing) ;
provided that the aggregate number of shares of Restricted Stock issued pursuant
to this Section 3 shall not exceed the Share Cap.  

 

 

4.

Restricted Stock Price Protection.  At such time or times as Seaport Global
determines, in its sole and absolute discretion, to dispose of any or all of the
shares of Restricted Stock it holds as a result of any Gap Financing (the date
on which Seaport Global disposes of such Restricted Stock, the “Disposition
Date”), if Seaport Global sells any such Restricted Stock (including in
connection

2

 

--------------------------------------------------------------------------------

 

 

with any public offering) at a price that results in gross proceeds to it of
less than the Applicable Acquisition Price (a “Gap Financing Deficit”), then
Lonestar shall issue a number of additional shares of Restricted Stock (the
“Make-up Shares” and, together with the shares of Restricted Stock held by
Seaport Global, the “Seaport Global Shares”) to Seaport Global determined by
dividing the dollar amount of the Gap Financing Deficit by an amount equal to
90% of the closing price of Lonestar’s common stock on the Disposition Date (the
“Make-Up Acquisition Price”); provided that the aggregate number of shares of
Restricted Stock issued pursuant to this Section 4 shall not exceed the Share
Cap less the aggregate number of shares of Restricted Stock issued pursuant to
Section 3 hereof (the “Make-Up Share Cap”). Thereafter, Lonestar shall continue
to be obligated to issue additional Make-up Shares with respect to any Seaport
Global Shares that continue to be held by and subsequently sold by Seaport
Global which sale results in a Gap Financing Deficit in the same manner and on
the same terms as set forth above. To the extent that Make-Up Shares issuable in
respect of any Gap Financing Deficit are in excess of the Make-Up Share Cap,
Lonestar shall pay any remaining Gap Financing Deficit with an amount of cash
equal to the amount of such remaining Gap Financing Deficit. Notwithstanding the
foregoing, Lonestar may, at any time in its sole and absolute discretion, and in
lieu of issuing additional Make-up Shares to Seaport Global, elect to pay
Seaport Global an amount of cash equal to the amount of any Gap Financing
Deficit. 

 

In addition to the foregoing “price protection” afforded to Seaport Global with
respect to the Seaport Global Shares that it holds pursuant to or otherwise in
connection with this Agreement, Lonestar agrees (i) to use commercially
reasonable efforts to cause the Seaport Global Shares to be registered for sale
with Seaport Global as a “selling shareholder” in connection with any
registration statement relating to Lonestar’s common stock filed with or
submitted to the SEC, subject to customary cutbacks, and (ii) at Seaport
Global’s option (to be exercised in its sole and absolute discretion), to
repurchase from Seaport Global any Seaport Global Shares that continue to be
held by Seaport Global for a period equal to or in excess of one (1) year and
one (1) day after the date of their initial acquisition (the “Holding Period”)
by Seaport Global for a period of the next 20 business days following the end of
such Holding Period at a price equal to the Applicable Acquisition Price.

 

 

5.

Seller Commissions. Nothing herein shall restrict in any way or prevent Seaport
Global from charging the seller(s) of any Discounted Notes customary and usual
commissions on such sales in the ordinary course of its business of buying and
selling debt instruments for and from unrelated third parties.

 

 

 

6.

Lonestar Representations and Warranties.

 

 

a.

Authorization; Enforcement; Validity.  Lonestar has the requisite corporate
power and authority to enter into and, upon completion of any applicable Waiting
Period, to consummate the transactions contemplated by this

3

 

--------------------------------------------------------------------------------

 

 

Agreement and otherwise to carry out its obligations hereunder.  Lonestar’s
execution and delivery of this Agreement have been, and, upon completion of any
applicable Waiting Period, the consummation by it of the transactions
contemplated hereby (including, but not limited to, the delivery of the
Restricted Stock and the Make-up Shares) will be, duly authorized by all
necessary corporate action on the part of Lonestar, and no further corporate
action will be required by Lonestar, its Board of Directors or its stockholders
in connection therewith.  The Agreement has been duly executed by Lonestar and
is the legally valid and binding obligation of Lonestar enforceable against
Lonestar in accordance with its terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
the indemnification provision may be limited by applicable law. 

 

 

b.

No Conflicts.  The execution and delivery by Lonestar does not and will not,
and, upon the Stockholder Consent and the completion of any applicable Waiting
Period, the performance by Lonestar of the Agreement and the consummation by
Lonestar of the transactions contemplated hereby (including, without limitation,
the issuance of the Restricted Stock and the Make-up Shares) will not (i)
conflict with or violate any provisions of Lonestar’s or any of its
subsidiaries’ certificate or articles of incorporation, bylaws or other
organizational documents, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any lien upon any of the properties or assets
of Lonestar or any of its subsidiaries or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material contract, or (iii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
Lonestar or any of its subsidiaries is subject (including federal and state
securities laws and regulations and the rules and regulations, of any
self-regulatory organization to which Lonestar or its securities are subject,
including all applicable trading markets, assuming in each case the accuracy of
the representations and warranties made by Seaport Global herein), or by which
any property or asset of Lonestar or any of its subsidiaries is bound, except in
the case of clauses (ii) and (iii) such as would not, individually or in the
aggregate, have  or  reasonably be expected to result in a material adverse
effect on the Company.

 

 

c.

Filings, Consents and Approvals.  Neither Lonestar nor any of its subsidiaries
is required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other person in connection with
the execution, delivery and performance by Lonestar of this Agreement (including
the issuance of the Restricted Stock and the Make-up Shares), other than (i) the
receipt of the Stockholder Consent and the completion of the

4

 

--------------------------------------------------------------------------------

 

 

applicable Waiting Period, (ii) the filing of a Notice of Sale of Securities on
Form D with the Commission under Regulation D of the Securities Act, (iii) the
filing of any requisite notices and/or application(s) to the Lonestar’s
principal trading market for the issuance and sale of the Lonestar Common Stock
and the listing of the Restricted Stock and the Make-up Shares for trading or
quotation, as the case may be, thereon in the time and manner required thereby,
(iv) the filing of any Current Report on Form 8-K with respect to any of the
transactions contemplated hereby; and (v) those that have been made or obtained
prior to the date of this Agreement.   

 

 

d.

Issuance of the Restricted Stock and the Make-up Shares.  Upon completion of any
applicable Waiting Period, the Restricted Stock and the Make-up Shares will have
been duly authorized and, when issued in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and non-assessable and
free and clear of all Liens, other than restrictions on transfer imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights.  Assuming the accuracy of the representations and warranties of Seaport
Global in this Agreement, the Restricted Stock and the Make-up Shares will be
issued in compliance with all applicable federal and state securities laws.  

 

 

e.

SEC Reports; Disclosure Materials.  Lonestar has filed and will continue to file
all reports, schedules, forms, statements and other documents required to be
filed by it under the Exchange Act to qualify the Restricted Stock and the
Make-up Shares for resale by Seaport Global through the use of Rule 144.  

 

 

f.

No Additional Agreements.  Lonestar does not have any agreement or understanding
with any other person with respect to the transactions contemplated by this
Agreement other than as specified herein.

 

 

7.

Seaport Global Representations and Warranties.

 

 

a.

Organization; Authority.  Seaport Global is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement by Seaport Global and performance by Seaport Global of the
transactions contemplated by this Agreement have been duly authorized by all
necessary limited liability company action.  The Agreement has been duly
executed by Seaport Global and constitutes the valid and legally binding
obligation of Seaport Global, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

 

b.

No Conflicts.  The execution, delivery and performance by of this Agreement by
Seaport Global and the consummation by Seaport Global of the transactions

5

 

--------------------------------------------------------------------------------

 

 

contemplated hereby will not (i) result in a violation of the organizational
documents of Seaport Global, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which Seaport Global
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment  or decree (including federal and state securities laws) applicable to
Seaport Global, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of Seaport Global to perform its obligations hereunder. 

 

 

c.

Investment Intent.  Seaport Global understands that the Restricted Stock and the
Make-up Shares are “restricted securities” and have not been registered under
the Securities Act or any applicable state securities law and is acquiring the
Restricted Stock and the Make-up Shares as principal for its own account and not
with a view to, or for distributing or reselling such Restricted Stock or
Make-up Shares or any part thereof in violation of the Securities Act or any
applicable state securities laws, provided, however, that by making the
representations herein, Seaport Global does not agree to hold any of the
Restricted Stock or the Make-up Shares for any minimum period of time and
reserves the right, subject to the provisions of this Agreement, at all times to
sell or otherwise dispose of all or any part of such Restricted Stock and
Make-up Shares  pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration; provided that in
any event, Seaport Global will make any sale or other disposition of the
Restricted Stock or Make-up Shares in compliance with applicable federal and
state securities laws.

 

Lonestar and Seaport Global acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth
above.

 

8.

Other Agreements of the Parties.

 

a.

Delivery of Engagement Letter.  The Engagement Letter attached as Exhibit “A” to
this Agreement shall be executed and delivered by Lonestar and Seaport Global
simultaneously with, and as an express condition to, the execution and delivery
of this Agreement.

 

 

b.

In connection with the initial transaction to be accomplished pursuant to this
Agreement immediately upon the date of its execution, Lonestar and Seaport
Global have specifically additionally agreed as follows:

 

 

i.

The Board of Directors will, pursuant to the Board Resolution, (a) approve this
Agreement and the transactions contemplated hereby,  (b) set a record date (the
“Record Date”) for purposes of obtaining the Stockholder Consent, (c) recommend
that Lonestar’s stockholders as of

6

 

--------------------------------------------------------------------------------

 

 

the Record Date approve the issuance of Common Stock as contemplated hereby, (d)
authorize the preparation, filing and distribution of Information Statements as
required by the Exchange Act. 

 

ii.

Promptly after the Board of Directors sets the Record Date, Lonestar will notify
the NASDAQ thereof.

 

 

iii.

On the Record Date, EF Realisation Company Limited and EFR Holding Guernsey
Limited will execute or otherwise make effective the Stockholder Consent, a form
of which is attached to this Agreement as Exhibit “B,” and, upon any applicable
Waiting Period with respect to any preliminary Information Statement, Lonestar
will finalize the applicable Information Statement to be filed with the SEC and
mail such Information Statement to its shareholders.

 

 

iv.

Upon receiving the appropriate notice or communication from the SEC regarding
the conclusion of the Waiting Period with respect to the final Information
Statement, Lonestar will issue and deliver any Restricted Stock to Seaport
Global pursuant to any Gap Financing, subject to applicable transfer agent
procedures and customary settlement periods.

 

 

v.

Notwithstanding any of the foregoing, in the event that the Restricted Stock is
not issued and delivered to Seaport Global within ninety (90) days of the
consummation of the related Gap Financing, then, at its option (to be exercised
in its sole and absolute discretion), Seaport Global shall be entitled to
receive an immediate payment in cash from Lonestar in the amount of one hundred
and ten percent (110.0%) of the entire amount of the Gap Financing in lieu of
the subsequent issuance of any Restricted Stock.

 

 

c.

Furnishing of Information.  In order to enable Seaport Global to sell the
Restricted Stock and the Make-up Shares under Rule 144, during the period
provided for in Section 4, above, Lonestar shall use its commercially reasonable
efforts to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by Lonestar after
the date hereof pursuant to the Exchange Act.

 

 

d.

Indemnification of Seaport Global.  Lonestar will indemnify and hold Seaport
Global and its directors, officers, shareholders, members, partners, employees
and agents, each person who controls Seaport Global (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees of
such controlling persons (each, a “Seaport Global Party”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Seaport

7

 

--------------------------------------------------------------------------------

 

 

Global Party may suffer or incur as a result of or relating to (a) any breach of
any of the representations, warranties, covenants or agreements made by Lonestar
in this Agreement, or (b) any action instituted against a Seaport Global Party
in any capacity, or any of them or their respective Affiliates, by any
stockholder of Lonestar with respect to any of the transactions contemplated by
this Agreement (unless such action is based upon a breach of Seaport Global’s
representations, warranties or covenants under this Agreement or any violations
by Seaport Global of state or federal securities laws or any conduct by Seaport
Global which constitutes fraud, gross negligence, willful misconduct or
malfeasance).  

 

 

e.

Principal Trading Market Listing.  In the time and manner required by Lonestar’s
principal trading market, Lonestar shall prepare and file with such principal
trading market an additional shares listing application covering all of the
Restricted Stock and the Make-up Shares and shall use its commercially
reasonable efforts to take all steps necessary to cause all of the Restricted
Stock and the Make-up Shares to be approved for listing on the principal trading
market as promptly as possible thereafter.         

 

 

f.

Form D; Blue Sky.  Lonestar agrees to timely file a Form D with respect to the
Restricted Stock and the Make-up Shares as may be required under Regulation D
and to provide a copy thereof, promptly upon the written request of Seaport
Global.  Lonestar, on or before the delivery of any of the Restricted Stock and
the Make-up Shares, shall take such action as Lonestar shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Restricted Stock and the Make-up Shares for issuance to Seaport Global under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification) and shall provide evidence of
such actions promptly upon the written request of Seaport Global.  

 

 

g.

Delivery of Restricted Stock and the Make-up Shares. Lonestar shall promptly
deliver, or cause to be delivered, the Restricted Stock and the Make-up Shares
to Seaport Global at the time or times contemplated by Section 4 of this
Agreement.

8

 

--------------------------------------------------------------------------------

 


9. Miscellaneous.

 

a.

Fees and Expenses.  Lonestar and Seaport Global shall each pay the fees and
expenses of their respective advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such Party in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement.
Lonestar shall pay all Transfer Agent fees, stamp taxes and other taxes and
duties levied in connection with the issuance to Seaport Global of the
Restricted Stock and the Make-up Shares.

 

b.

Entire Agreement.  The Agreement contains the entire understanding of the
Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings, discussions and representations, oral or written,
with respect to such matters, which the Parties acknowledge have been merged
into such document.  From time to time, and without further consideration,
Lonestar and Seaport Global will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under this Agreement.

 

c.

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) or electronic message
at the facsimile number or e-mail address, as applicable, specified in this
Section prior to 5:00 P.M., New York City time, on a trading day, (b) the next
trading day after the date of transmission, if such notice or communication is
delivered via facsimile or electronic message at the facsimile number or e-mail
address, as applicable, specified in this Section on a day that is not a trading
day or later than 5:00 P.M., New York City time, on any trading day, (c) the
trading day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the Party to whom such notice is required to be given.  The address
for such notices and communications shall be as follows:

If to Lonestar:Lonestar Resources US Inc.

600 Bailey Avenue, Suite 200

Fort Worth, TX 76107

Attn: Frank D. Bracken

Telephone No.:

E-mail:

 

 

      If to Seaport Global:Seaport Global Securities LLC

400 Poydras Street, Suite 3100

New Orleans, LA 70130

Attn: General Counsel-IB

504-410-8017

9

 

--------------------------------------------------------------------------------

 

gmeringer@seaportglobal.com 

 

     or such other address as may be designated in writing hereafter, in the
same  

     manner, by such Person.

 

 

d.

Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by Lonestar and Seaport Global
or, in the case of a waiver, by the Party against whom enforcement of any such
waiver is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either Party to exercise any right hereunder in any manner impair
the exercise of any such right.  

 

 

e.

Construction.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any Party.  This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provisions of this Agreement.

 

 

f.

Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns.  This Agreement, or any rights or obligations hereunder, may not be
assigned by any Party without the prior written consent of the other Parties.  

 

 

g.

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

 

h.

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.  Each Party agrees that
all proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement shall be commenced exclusively in
the New York Courts.  Each Party hereto hereby irrevocably submits to the
exclusive jurisdiction of the New York Courts for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein and hereby irrevocably waives, and agrees not to
assert in any proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such proceeding has been
commenced in an improper or inconvenient forum.  Each

10

 

--------------------------------------------------------------------------------

 

 

Party hereto hereby irrevocably waives personal service of process and consents
to process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such Party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. 

  

 

i.

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to the other Party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

 

 

j.

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

 

 

k.

Termination. This Agreement may be terminated at any time by either Lonestar or
Seaport Global upon written notice to the other.  Nothing in this Section shall
be deemed to release any Party from (i) any indemnity due to the other Party
hereunder, or (ii) for any breach by such Party of the terms and provisions of
this Agreement as in effect, in either such case immediately prior to such
termination.

 

 

 

 

11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 

LONESTAR RESOURCES US INC

By: _/s/ Frank D. Bracken III____________________  

           Frank D. Bracken III, Chief Executive Officer

 



 

SEAPORT GLOBAL SECURITIES LLC

By: _/s/ Gary Meringer        ____________________  

           Gary Meringer, General Counsel-IB

 

 

 

 

12

 